The judgment in this case should, in my opinion, be affirmed, as the result of the application of the statutory mandate which provides:
"In all court proceedings under or pursuant to this [workmen's compensation] act the decision of the department shall be prima facie correct and the burden of proof shall be upon the party attacking the same . . ." Rem. Rev. Stat., § 7697 [P.C. § 3488].
The record in this case, as I view it, demonstrates the wisdom and need for just such a statutory rule and illustrates the propriety of sustaining the decision of the department and the judgment of the trial court.
Appellant came to the state of Washington about June 15, 1933. Prior to that time, and over a long course of years, he had been in many parts of the country and had at various times worked as a millman doing manual labor. In 1908 he was in the navy and had taken a trip around the world.
After his arrival in Washington in June, 1933, he worked for about a week as a woodcutter. On Tuesday morning of July 11, 1933, he commenced work as a planer in a mill at Underwood. At two-thirty in the afternoon, he sustained the alleged injury which, in the report signed by him, was described as follows:
"Was lifting 6 x 6 — 22 ft. long — feeding planer strained back in right side also contracted poison oak and has infected hand from cuts received in his work."
Appellant continued his work to the end of the day and likewise to the end of the week. On July 15th he, for the first time, visited a doctor, who taped his back and gave him antiseptics for his hands. A few *Page 533 
days later, appellant went to a hospital where another doctor treated him for poison oak.
Appellant's claim was recognized by the department and compensation for time loss to August 7th was paid. The claim was thereupon closed, upon a segregation for preexisting arthritis, according to the provisions of Rem. Rev. Stat., § 7679 [P.C. § 3472] (1). No appeal was taken from the closing order.
Almost three years later, July 8, 1936, appellant made application to reopen his claim. The supervisor denied the application. Appeal was taken to the joint board, which, after the production of evidence, affirmed the order of the supervisor. On appeal to the superior court, a hearing was had upon the departmental record, after which the court made findings from which it concluded that the decision of the department was correct. Judgment was entered in favor of respondent.
As stated in the majority opinion, the single question before us is whether, under the evidence, appellant is suffering from an aggravation by reason of the injury of July 11, 1933, or solely from the progressive course of the disease, arthritis.
It is true, as stated by the majority, that all the medical witnesses admitted that appellant is presently suffering from arthritis in his back and that he is not now able to carry on heavy manual labor. The majority concedes that appellant was afflicted with arthritis prior to his injury, but concludes, from the evidence, that the arthritic condition was dormant until, and was lighted up by, the 1933 injury. My study of the record does not enable me to reach that conclusion.
Two physicians testified for appellant workman. The material portions of their testimony favorable to appellant are quoted in the majority opinion. *Page 534 
The first of these witnesses saw the appellant only once; that was on October 12, 1936. The answers which the witness gave, as quoted in the majority opinion, were in response to a question, partly hypothetical, in which he was required to assume that the appellant had "had no trouble of any kind with his back before he wrenched it on July 11, 1933." The witness conceded that any previous condition to which he had testified was based entirely upon the history given him by appellant. Upon cross-examination, he testified:
"Q. If this man had been having any trouble with his back prior to July 11, 1936, would you still think this was a lighting up of this arthritic condition? (Question read.) A. That would depend entirely on his condition before; if he had no trouble before he could have a lighting up; and if he had more trouble after the accident it would be considered an aggravation." (Italics mine.)
When shown the X-ray pictures taken at various times since August 7, 1933, he admitted that they showed about the same condition, and that, "It is nothing more than the ordinary progress of the disease."
The other physician saw appellant only once, namely, on June 2, 1937. His testimony, as quoted in the majority opinion, was likewise in response to a question which was partly hypothetical and was based on the history as given him by appellant. He stated:
"From his history and his examination, and general physical findings, it was our conclusion that this man's trouble at the present time was coming chiefly from an arthritis; but that in view of the fact that he said that he was working steady before the accident and it didn't bother him then, our conclusions
were that this accident caused an exacerbation or stirring up of this arthritis." (Italics mine.) *Page 535 
He stated further:
"A. Well, the patient states, when I asked him, he said he had never injured his back before; furthermore, he stated he had never suffered with arthritis or rheumatism or lumbago before in his back — before this accident — and that he had never had any treatment for back or hip trouble. All the previous injuries he said he had before were to his hands and feet. He said he had pneumonia in 1932; otherwise, he said he hadn't had any other trouble except for this diarrhea in October, 1935 — this diarrhea you were referring to."
On cross-examination, he stated:
"Q. But your diagnosis of lighting up of an old arthritis by this injury is dependent entirely on the history, is it not, Doctor? A. Yes, because I wouldn't know whether he had been disabled or not from working even. I just have to take his word for it in the record. I don't know whether there would have been an accident."
He further testified that there were various kinds of arthritis, traumatic, gonorrheal, syphilitic, tuberculous, and infectious, and also a certain group the cause of which is unknown.
It is thus apparent that the testimony of those two witnesses was based upon an assumed history of the case. But there is another side to the story which the department was required and privileged to consider.
Upon direct examination, appellant testified:
"Q. Did you ever have any trouble with your back of any kind before 1933? A. Not that I can remember of. Q. Did you have any trouble with any of the joints of your body? A. Yes; I have had trouble with these here complications and the like of that. Q. I mean any persistent, preexisting trouble? A. No; I was always sound; I never lost a day's work in my life; that is up until the injury of 1933." *Page 536 
On cross-examination, he testified:
"Q. In July had you been hurt — prior to July 11th? A. I can't remember that. Q. You hadn't been to the Harbor View Hospital in Seattle prior to July 11, 1933? A. Yes; that brings it to my mind. I came in on a truck and getting off the truck I broke the nipple off an elbow. Q. When was that? A. The 1st of July I went up there." [This was ten days before the injury involved in this action.]
The injury of July 1st is of importance, not so much because of its seriousness, but rather because of the hospital records made at and subsequent to that time and thereafter introduced in this case. The hospital record clerk testified concerning the report made July 1st:
"Q. Are there any references as to complaints of pain in the back in July, 1933? A. Yes, there is. Q. What does the record show? A. It states pain in back. I think that is the right side. I am not sure. The last three years. Worse the last three months."
The witness further testified concerning the report of September 9, 1935:
"Q. What does the record show was the ailment for which he was treated? A. Lymphangitis. Q. Does that record reveal — referring to the notation of P.M.D.? A. I don't know what that was. Q. Previous medical — A. Yes previous medical history. Q. Is that what it means? A. I believe so. Q. And what does that show? A. Pyelitis, syphilis, cholera, influenza and prostatitis."
Concerning the record of February, 1936, the same witness testified:
"A. Had been examined previously. Condition of back varies with condition of bowels. Condition of stools commencing when he was in the Philippines and have been intermittent ever since." *Page 537 
Directly opposed to the conclusions drawn by appellant's two witnesses was the testimony of five physicians who testified for respondent.
One of these witnesses was the physician who attended appellant on July 15, 1933, four days after the alleged injury. He testified that he had taped appellant's back at that time because appellant had requested him to do it; that appellant told him that he had had trouble with his back before and that taping had relieved it. He further testified that, on a later occasion, appellant had come to his office for the purpose of getting the doctor "to help him get something out of the department," but that no treatment was administered at that time. This witness at the instance of the department, again examined appellant on December 12, 1936, and, at the hearing, testified that appellant's case was one of progressive arthritis, but that the accident of 1933 had nothing whatever to do with the present condition.
The next witness was the physician who on July 31, 1933, treated appellant for poison oak on his hands, face, and body. He gave no treatment for back complaint except to apply a hot-water bottle. This witness also examined appellant on December 12, 1936, and found a rigidity of the lumbar muscles and limitation of motion in the back. In his opinion, according to his testimony, appellant's present condition was not related to the accident of July 11, 1933.
Three other physicians were named by the department as a commission to examine appellant. Two of these had treated appellant in 1935 and 1936. The three physicians made a thorough examination in October, 1936, and at the hearing each testified that, in his opinion, appellant's present condition was not due to the injury, but was simply a part of the progress of the preexisting disease, arthritis. Two of these *Page 538 
physicians testified that the condition was probably due to some focal infection.
Summarizing the matter, we have (1) two physicians, who relied upon a history given by appellant, testifying that the injury lighted up a preexisting disease of arthritis, (2) the hospital records showing that appellant had been previously afflicted with diseases that are commonly accepted as a source of arthritis, and (3) five physicians, four of whom had previously treated appellant, testifying that the present condition was not related to the injury of July 11, 1933, but was due to the natural progress of a preexisting disease. The credibility of none of the physician witnesses was impeached. The preponderance of the evidence is, in my opinion, clearly in favor of the decision of the department. In any event, in a matter involving medical questions about which experts may in some degree differ, I do not see how this court can say that both the department and the trial court were in error.
I therefore dissent.
                          ON REHEARING.                     [En Banc. May 4, 1939.]